DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 12/16/2020. Claims 1, 9, and 18 have been amended. Claims 1-32 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments, see page 9, filed 12/16/2020, with respect to the objection to claims 1 and 9 has been fully considered and are persuasive. Thus, this objection is withdrawn.
Applicant’s arguments, see page 9, filed 12/16/2020, with respect to the rejections of claims 1-32 under 35 U.S.C. 112(a) have been fully considered and are persuasive. The rejections have been withdrawn. 
Applicant’s arguments, see page 9, filed 12/16/2020, with respect to the rejections of claims 1-32 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections have been withdrawn. However, Applicant's amendment necessitated the new ground(s) of rejection. 
Applicant’s arguments, see pages 9-12, filed 12/16/2020, with respect to the rejections of claims 1-32 under 35 U.S.C. 103, have been considered but are not persuasive. Thus, the rejection is sustained. 
On pages 10-11 of Remarks, Applicant asserts that it appears that the rejection is equating the actual "transaction" by the cardholder, as disclosed by Kavanagh, to the action taken in the claimed fashion.  However, the transaction, as disclosed by Kavanagh, is not based on the authenticity of the digital asset in the claimed fashion. Thus, any approval or rejection alarm, as disclosed by Kavanagh, does not teach or suggest that the producer is originating the digital asset ... take an action to the digital asset based on the authenticity of the digital asset ... and ... the digital asset human interaction monitoring engine running on the first endpoint/host device associated with the first person/producer of the digital asset is further configured to confirm the action taken if the action taken is correct, and wherein the digital asset human interaction monitoring engine is further configured to transmit an alert to the second person/consumer to correct the action if the action taken is incorrect, as claimed. The Examiner respectfully disagrees. 

Regarding the Applicant’s assertion that it appears that the rejection is equating the actual "transaction" by the cardholder, as disclosed by Kavanagh, to the action taken in the claimed fashion.  However, the transaction, as disclosed by Kavanagh, is not based on the authenticity of the digital asset in the claimed fashion, it is noted for clarifying the rejection that the limitation “the digital asset” of claim 1 is taught by the data (entered into a form or form field) of Kurupati as stated in the Non-final action issued 11/24/2020 (see page 6), not by the "transaction" of Kavanagh, and the limitation “an action” of claim 1 is taught by any action such as matching, checking, allowing, blocking, and flagging of Kurupati as stated in the Non-final action (see page 8). Here, the claim does not specifically define what the “action” is. Moreover, neither the specification defines what the action is. Thus, under the broadest reasonable interpretation, the action is interpreted as any action (to the digital asset based on the authenticity of the digital asset). It is also noted that the limitation “take an action to the digital asset based on the authenticity of the digital asset” is taught by Kurupati, not by Kavanagh, as stated in the Non-final action (see page 8). In other words, Kurupati describes that  
The matcher also performs data and behavioral consistency checks. Meaning if the data submitted by the user is indicative of activity “x”, but the behavioral data shows activity “y” then the matcher flags this as is indicative of a bot. For example, to enter data into a form or form field, a website may require flagged as potential bot activity. As an example, if the data entered in a form has a character length of 4, but the behavioral data shows only 3 key presses, this illustrates an inconsistency and can be flagged as bot activity. (See col. 8, ll. 28-40, emphasis added)
After the matcher 512 has computed a score/probability analysis of whether the user/activity is human or bot, additional optional checks can be performed. For instance an image CAPTCHA may be employed to cross check the result. Typically if the transaction is deemed to be human it is allowed, otherwise it is blocked. (See col. 9, ll. 1-9, emphasis added)
If an exact match is found, the event fails and the action is denied or other recourses taken, such as blocking the user, reporting the user, performing further checks, logging or otherwise recording the event, generating an alert, etc. (See col. 11, ll. 61-65)

That is, the data (entered into a form or form field) of Kurupati teaches the digital asset of claim 1, and the actions such as matching, checking, allowing, blocking, and flagging of Kurupati are related to the authenticity of the data (entered into a form or form field), so they are based on the authenticity of the data (entered into a form or form field). Therefore, the actions such as matching, checking, allowing, blocking, and flagging of Kurupati teaches an action taken to the digital asset based on the authenticity of the digital asset of the claim. 
Meanwhile, regarding the Applicant’s assertion that the transaction, as disclosed by Kavanagh, is not based on the authenticity of the digital asset in the claimed fashion, the Examiner notes that the “transaction” of Kavanagh, which corresponds to “the action taken” of claim 1, is not necessarily to be based on the authenticity of the digital asset since the limitation “an action” taken to the digital asset based on the authenticity of the digital asset of claim 1 is already taught by Kurupati. In this regard, MPEP 2145, IV states that 
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an 

Regarding the Applicant’s assertion that any approval or rejection alarm, as disclosed by Kavanagh, does not teach or suggest that the producer is originating the digital asset, the Non-final action does not state that any approval or rejection alarm of Kavanagh teaches that the producer is originating the digital asset, but states that the above limitation is taught by Kurupati (see on page 6 of the Action). Thus, this Applicant’s assertion is moot. 

Regarding the Applicant’s assertion that any approval or rejection alarm, as disclosed by Kavanagh, does not teach or suggest that the producer... take an action to the digital asset based on the authenticity of the digital asset, claim 1 recites that the “action” is taken by a human-originated digital asset verification engine running on a second endpoint or host, i.e., second person/consumer, not by a digital asset human interaction monitoring engine running on a first endpoint or host associated with a first person/producer. Thus, this Applicant’s assertion is also moot. 

Further, Applicant’s asserts that any approval or rejection alarm, as disclosed by Kavanagh, does not teach or suggest that ... the digital asset human interaction monitoring engine running on the first endpoint/host device associated with the first person/producer of the digital asset is further configured to confirm the action taken if the action taken is correct, and wherein the digital asset human interaction monitoring engine is further configured to transmit an alert to the second person/consumer to correct the action if the action taken is incorrect, as claimed.
In this regard, as stated in the Non-final action, the application program running on the client side of Kurupati teaches the digital asset human interaction monitoring engine running on the first endpoint/host device associated with the first person/producer of the digital asset of 
When the cardholder initiates a purchase transaction with their credit card, an authorisation request is passed from the card network to the verification system which executes the rules created by the cardholder in order to approve or deny the transaction. (See Abstract, emphasis added)

They can be configured to act as a ‘Rejection Alarm’. 
A notification can be sent to alert the cardholder about a transaction that has been declined for a reason other than the infringement of a rule. For instance, if the card management system decides that a particular transaction would push a cardholder over their credit limit, it normally does this silently. However, the invention can be configured to see this rejection and to send a message to the cardholder informing them of the rejection.
They can be configured to act as an ‘Authorisation Confirmation’. 
A notification can be sent to a cardholder whenever a transaction is approved … 
The invention can be configured to see all approvals and to send a message to the cardholder informing them of the approval. (See paras. [0224]-[0228], emphasis added)

That is, the verification system (collectively with the card management system, see FIGs. 1 and 2) of Kavanagh corresponds to the monitoring system of claim 1; a card holder corresponds to the second person/consumer; approve the transaction teaches conform the action taken; and the approval implies the action taken is correct. Also, send notification to alert the cardholder of Kavanagh teaches an alert to the second person/consumer of claim 1; a transaction has been declined for a reason and deny the transaction teaches the action taken is incorrect; and send a message to the cardholder informing them of the rejection implies to correct the action. 
Thus, Kurupati in view of Smolen and Kavanagh teaches that ... the … engine (i.e., the 

On pages 10-11 of Remarks, Applicant asserts that a mere teaching of a confirmation or rejection of the transaction, as disclosed by Kavanagh, does not teach or suggest the recited features because once Kurupati in view of Smolen are modified by Kavanagh the recited claimed features are not arranged in the recited fashion. For example, the transaction, as disclosed by Kavanagh, is not an action based on the authenticity of the digital asset that is originated by the producer in the claimed fashion. The Examiner respectfully disagrees. 
The Examiner noted in the Non-final action that what Kurupati in view of Smolen is silent about is “wherein the … monitoring engine … is further configured to confirm the action taken if the action taken is correct, and wherein the … monitoring engine is further configured to transmit an alert to the second person/consumer to correct the action if the action taken is incorrect.” In other words, Kurupati in view of Smolen is silent about a mere confirmation and transmitting an alert of an action, not the action based on the authenticity of the digital asset itself since the limitation “an action based on the authenticity of the digital asset” of claim 1 is already taught by Kurupati in the claimed fashion as stated above. 

On pages 10-11 of Remarks, Applicant asserts that any notification that a transaction has been decline or rejection alarm, as disclosed by Kavanagh, is merely informational only as opposed to transmit an alert to the second person/consumer to correct the action if the action taken is incorrect, as claimed. The Examiner respectfully disagrees. 
Here, the limitation “to correct the action” is an intended use. In this regard, MPEP 707.07(f) states that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
In this regard, as stated above, Kavanagh describes that a message is sent to the cardholder to inform them of the rejection, which implies to correct the action since it is expected that the cardholder would correct the transaction. Thus, Kavanagh teaches the above limitation as claimed. 
As such, Kurupati in view of Smolen and Kavanagh teaches the features discussed above and recited in claims 1 and 11.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "wherein the second endpoint/host device is associated with a consumer of the digital asset receiving the producer originated digital and receiving the producer originated digital asset transmitted over one or more communication networks".
 Claims 2-17 are rejected under 112(b) as being dependent from the rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 9-10, 12-14, 18-19, 21-22, 24-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kurupati (US 9,906,544 B1; hereinafter “Kurupati”) and in view of Smolen et al. (US 7,792,791 B2: hereinafter “Smolen”), and further in view of Kavanagh et al. (US 2004/0128243 A1: hereinafter, “Kavanagh”).

Regarding claim 1:
Kurupati teaches: 
(FIG. 2(A-D): detection system 110) to support human activity tracking and authenticity verification of human-originated digital assets (col. 2, ll. 30-32: the present embodiments can analyze the behavior of the user and can distinguish one or more differences in the behavior a human user vs the behavior of a non-human user; col. 8, ll. 34-40: If the data submitted showed the absence of those events, it shows an inconsistency and can be flagged as potential bot activity), comprising:
a digital asset human interaction monitoring engine running on a first endpoint/host device comprising a processor, wherein the first endpoint/host device is associated with a first person/producer of a digital asset (FIG.2 (A-D) and col. 5, ll. 24-27: The computing system may be running an application program. The application program typically may include client side code running on the client side. A genuine human user 201 typically uses a computing system; col. 8, ll. 32-34: For example, to enter data into a form or form field, a website may require certain mouse clicks/keyboard events to occur. --- It is noted that application program running on the client side, human user, and data entered into a form teach a digital asset human interaction monitoring engine running on a first endpoint/host device, a first person, and a digital asset, respectively. Further noted that it is inherent that computer system comprises a processor) and configured to
monitor, track, collect, and record metadata related to human interactions or activities happening when the producer is originating the digital asset at the first endpoint/host device (col. 8, ll. 32-34: For example, to enter data into a form or form field, a website may require certain mouse clicks/keyboard events to occur; col. 3, ll. 22-24: the processing logic looks at the behavioral data produced when a human user operates computing devices (including mobile devices); col. 3, ll. 45-46: the behavioral data from a real human session may be recorded; col. 6, ll. 16-17: the client/end point may perform raw event collection. --- It is noted that the behavioral data teaches metadata; the behavioral data happens when entering the data into a form; and looks, );
[package] the metadata with the producer originated digital asset (col. 8, ll. 34-36: If the data submitted showed the absence of those events, it shows an inconsistency and can be flagged as potential bot activity. --- It is noted that the data submitted with events teaches the producer originated digital asset is submitted with the metadata.);
transmit [the producer originated digital asset together with] the metadata to a second endpoint/host device comprising a processor, wherein the second endpoint/host device is associated with a consumer of the digital asset receiving the producer originated [digital asset] transmitted over one or more communication networks (col. 5, ll. 58-59: To facilitate this, information pertaining to the events is sent to the server; col. 6, ll. 29-30: the raw events (401) are sent directly to the analysis server; col. 6, ll. 53-54: analysis servers may be located in-line between the client side and the web server. FIG. 1: data communication network. --- It is noted that information pertaining to the events teaches information pertaining to the metadata, and the analysis server teaches a second endpoint/host device. Also noted that it is inherent that server comprises a processor; it is obvious that the analysis server is associated with a consumer for example via web server; and the events is sent to the server teaches transmit the metadata, also which teaches the second endpoint/host device receiving the producer originated metadata transmitted over one or more communication networks);
a human-originated digital asset verification engine running on the second endpoint/host device (FIG.2 and col. 5, ll.62-65: The computing system may be running an application program. The application program typically may include … server side code running on the server side device. --- It is noted that application program running on the server side teaches a human-originated digital asset verification engine running on a second endpoint/host device) and configured to
(col. 5, ll. 57-58: … analysis of the events is done on the server; col. 8, ll. 28-32: The matcher also performs data and behavioral consistency checks. Meaning if the data submitted by the user is indicative of activity “x”, but the behavioral data shows activity “y” then the matcher flags this as is indicative of a bot. --- It is noted that data and behavioral consistency checks teaches verify authenticity of the digital asset; and a bot teaches a computer program.);
take an action to the digital asset based on the authenticity of the digital asset (col. 9, ll. 5-6: if the transaction is deemed to be human it is allowed, otherwise it is blocked; col. 8, ll. 34-40: If the data submitted showed the absence of those events, it shows an inconsistency and can be flagged as potential bot activity. As an example, if the data entered in a form has a character length of 4, but the behavioral data shows only 3 key presses, this illustrates an inconsistency and can be flagged as bot activity; further see Abstract. --- It is noted that the data teaches the digital asset; checking, allowing, blocking, and flagging are related to the authenticity of the data, so they are based on the authenticity of the data. Thus, checking, allowing, blocking, and flagging teach an action taken to the digital asset based on the authenticity of the digital asset of the claim);
track, generate, and transmit a receipt for the action taken, to the producer of the digital asset (col. 11, ll. 61-65: if an exact match is found, the event fails and the action is denied or other recourses taken, such as blocking the user, reporting the user, performing further checks, logging or otherwise recording the event, generating an alert, etc.; col. 2, ll. 25-26:  as used herein, the term “user” may refer to human users or non-human users. --- It is noted that reporting teaches a receipt; an exact match is found teaches the action taken; the user teaches the producer of the digital asset; and ); and 
wherein the digital asset human interaction monitoring engine running on the first endpoint/host device associated with the first person/producer of the digital asset … (see above: the mapping with respect to a digital asset human interaction monitoring engine), and wherein the digital asset human interaction monitoring engine … (see above: the mapping with respect to a digital asset human interaction monitoring engine).
Kurupati is silent about: 
package the metadata with the producer originated digital asset …;
transmit the producer originated digital asset together with the metadata … receiving the producer originated digital asset …;
unpack … the metadata received with the producer originated digital asset …; 
…
wherein the … monitoring engine … is further configured to confirm the action taken if the action taken is correct, and wherein the … monitoring engine is further configured to transmit an alert to the second person/consumer to correct the action if the action taken is incorrect.
Smolen teaches: 
package the metadata with the producer originated digital asset … (Col. 43, ll. 3-6: Such package creation programmed logic circuitry may help to package records and associated information, e.g., documentary materials and additional metadata …);
transmit the producer originated digital asset together with the metadata … receiving the producer originated digital asset … (col. 43, ll. 15-18: Transfer programmed logic circuitry may provide for the secure transmission of the electronic records to the archival system. This may include documentary materials and transfer manifest; col. 43, ll. 21-24: Such ingest extraction programmed logic circuitry may provide for the unpackaging of transmitted packages to access the individual files in the package and associated metadata. --- It is noted that transmission of the electronic records (e.g., documentary materials) teaches transmit the producer originated digital asset, and which also teaches receiving the producer originated digital asset by the opposite side);
unpack … the metadata received with the producer originated digital asset … (col. 43, ll. 21-24: Such ingest extraction programmed logic circuitry may provide for the unpackaging of transmitted packages to access the individual files in the package and associated metadata); 
In other words, Smolen, in the same field of endeavor, describes that metadata is packaged, transmitted and unpack together with records, which teaches package, transmit and receiving, and unpack the metadata together with the producer originated digital asset.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurupati’s system by enhancing Kurupati’s system to package, transmit and unpack the hardware events (i.e., metadata) together with the records, as taught by Smolen, in order to optimize transmission via electronic means and improve workflow efficiencies. 
The motivation is to optimize transmission and improve workflow efficiencies by packaging, transmitting and unpacking the metadata together with the records (Smolen, col. 3, ll. 48-51 & col. 10, ll.28-30). 
Kurupati in view of Smolen is silent about: 
wherein the … monitoring engine … is further configured to confirm the action taken if the action taken is correct, and wherein the … monitoring engine is further configured to transmit an alert to the second person/consumer to correct the action if the action taken is incorrect.
Kavanagh teaches: 
wherein the … monitoring engine … is further configured to confirm the action taken if the action taken is correct (Abstract: When the cardholder initiates a purchase transaction with their credit card, an authorisation request is passed from the card network to the verification system which executes the rules created by the cardholder in order to approve or deny the transaction; para. [0226]: They can be configured to act as an ‘Authorisation Confirmation’; para. [0227]: A notification can be sent to a cardholder whenever a transaction is approved …; para. [0228]: The invention can be configured to see all approvals and to send a message to the cardholder informing them of the approval. --- It is noted that the verification system corresponds to the monitoring system; a card holder corresponds to the second person/consumer; an authorisation request corresponds to a receipt for the action taken; approve the transaction teaches conform the action taken; and the approval teaches the action taken is correct), and wherein the … monitoring engine is further configured to transmit an alert to the second person/consumer to correct the action if the action taken is incorrect (para. [0224]: They can be configured to act as a ‘Rejection Alarm’; para. [0225]: A notification can be sent to alert the cardholder about a transaction that has been declined for a reason other than the infringement of a rule. For instance, if the card management system decides that a particular transaction would push a cardholder over their credit limit, it normally does this silently. However, the invention can be configured to see this rejection and to send a message to the cardholder informing them of the rejection. --- It is noted that the verification system corresponds to the monitoring system; the card holder corresponds to the second person/consumer; notification to alert the cardholder teaches an alert; declined for a reason teaches if the action taken is incorrect; and send a message to the cardholder informing them of the rejection implies to correct the action).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurupati in view of Smolen’s system by enhancing 
The motivation is to protect a server/service from possible bot/botnet attacks by notifying the server whether the action is allowed or denied.
 
Regarding claim 2:
Kurupati in view of Smolen and Kavanagh teaches: 
The system of claim 1.
Kurupati further teaches: 
wherein: the digital asset is an electronic message or one or a combination of one or more of text, image, audio, video, or data in an electronic document format that is attachable to the electronic message and deliverable over the network (col. 8, l. 32-40: … form or form field … the data entered in a form has a character length of 4…; FIG. 1: data communications network. --- It is noted that the data is attachable to the form and deliverable over the data communications network).

Regarding claim 3:
Kurupati in view of Smolen and Kavanagh teaches: 
The system of claim 1.
Kurupati further teaches: 
wherein: the metadata related to the human activities includes types, frequencies, and timing of the human activities via one or more digital input and output devices of the first endpoint/host device while creating the digital asset (col. 3, ll.6-9: The behavioral metrics … may include mouse activity, keyboard activity, … or other user interface or detected activity; col. 7, ll. 21-37: Raw keyboard events may include a timestamp of key down/press, timestamp of key up/release …. Raw touch events may include … the touch event type such as touch press, release, move, multi-touch, etc. and the timestamp of the event. … various possible forms of sensor data. … For instance time spent on a web page, application, sequence of operations performed, etc.; col. 3, ll. 26-31: There are various behavioral characteristics and features of those behavioral characteristics that can be extracted from this usage (for instance, information extracted may include: duration of key presses, speed, curvature of mouse, touch movements, etc.; col. 6, ll. 60-63: FIG. 3 illustrates various user interface elements 300 as a user is filling a form in a computer application according to one embodiment. These may include a physical keyboard or virtual keyboards.).

Regarding claim 4:
Kurupati in view of Smolen and Kavanagh teaches: 
The system of claim 3.
Kurupati further teaches: 
wherein: the digital asset human interaction monitoring engine is configured to monitor a mouse or key movement by the producer via an active software component running on the first endpoint/host device (col. 3, ll. 22-24: the processing logic looks at the behavioral data produced when a human user operates computing devices (including mobile devices); col. 7, ll. 17-21: Referring to FIG. 5, processing logic performs data collection (block 508). Data collection (508) (also referred to as Raw Event collection stage 508) is done to collect various raw events data such as keyboard, mouse, touch, accelerometer, gyroscope, events; col. 5, ll.19-26: application program running on the client side).

Regarding claim 6:
Kurupati in view of Smolen and Kavanagh teaches: 
The system of claim 1.
Kurupati further teaches: 
wherein: the digital asset human interaction monitoring engine is configured to
monitor and capture circumstantial data of the producer to create the digital asset (col. 7, ll. 4-5: Other events such as ambient light, temperature, pressure, humidity, location, and other events may be collected);
utilize the circumstantial data to determine if the digital asset is created by the producer manually through the human activities or by a software program automatically (col. 5, ll. 37-39: This includes raw behavioral event collection and analysis of the events to determine whether the device is being operated by a human or by a bot).

Regarding claim 7:
Kurupati in view of Smolen and Kavanagh teaches: 
The system of claim 6.
Kurupati further teaches: 
wherein: the digital asset human interaction monitoring engine is configured to track the software programs, windows, timestamps, and/or coordinates of the windows opened and used by the producer while creating the digital asset (col. 7, ll. 21-37: … Raw mouse events may include a pixel coordinate of the mouse event … Raw touch events may include a pixel coordinate of the touch event … event collection 508 also collects high-level behavioral events. For instance time spent on a web page, application, sequence of operations performed, etc.).

Regarding claim 9:
Kurupati in view of Smolen and Kavanagh teaches: 
The system of claim 1.
Kurupati further teaches: 
(col. 3, ll. 50-52: A replay match may be detected by comparing stored user interaction information with the newly detected interaction information; col. 6, ll.42-43: The behavioral data may be stored locally or remotely; FIG.2C and col. 6, ll.14-24: analysis server).

Regarding claim 10:
Kurupati in view of Smolen and Kavanagh teaches: 
The system of claim 9.
Kurupati further teaches: 
wherein: the human-originated digital asset verification engine is configured to compare the metadata received with the copy of the metadata maintained by the producer either locally on the first endpoint/host device or remotely on the storage server to verify the metadata has not been tampered with during transmission (col. 3, ll. 50-52: A replay match may be detected by comparing stored user interaction information with the newly detected interaction information; col. 10, ll. 38-41: The matcher 612 may employ simple exhaustive/brute force matching where the incoming behavioral raw events are matched with each row in the database 613 to check for a matching row; col. 6, ll. 10-12: the malicious program … modify the data maliciously at appropriate intercept points; col. 6, ll.42-43: The behavioral data may be stored locally or remotely; FIG.2C and col. 6, ll.14-24: analysis server).

Regarding claim 12:
Kurupati in view of Smolen and Kavanagh teaches: 
The system of claim 1.
Kurupati further teaches: 
(col. 8, ll. 28-40: The matcher also performs data and behavioral consistency checks … If the data submitted showed the absence of those events, it shows an inconsistency and can be flagged as potential bot activity; col. 8, l. 43: Note that data collection may be a real time).

Regarding claim 13:
Kurupati in view of Smolen and Kavanagh teaches: 
The system of claim 12.
Kurupati further teaches: 
wherein: the human-originated digital asset verification engine is configured to identify from a metadata geo-location data of where the digital asset was created by the producer and to verify the geo-location data with actual location of the producer when the digital asset was created (col. 7, ll. 2-5: These sensor events may include gyroscope and accelerometer events. Other events such as ambient light, temperature, pressure, humidity, location, and other events may be collected).

Regarding claim 14:
Kurupati in view of Smolen and Kavanagh teaches: 
The system of claim 12.
Kurupati further teaches: 
wherein: the human-originated digital asset verification engine is configured to determine with various levels of certainty the authenticity of the digital asset depending on whether responses and/or answers to requests and/or questions received from the producer match with pre-stored records in a timely manner (col. 3, ll. 53-55: If characteristics make an exact match or a match within a certain threshold…; col. 9, ll. 3-4: For instance an image CAPTCHA may be employed to cross check the result; col. 2, ll. 48-54: A commonly used method to detect such malicious programs is using an image based CAPTCHA. The idea of a CAPTCHA is that machines are not good at solving some problems that humans can solve (such as image recognition) and by posing a challenge question that involves image recognition, a machine program masquerading as a human will fail the challenge and may be denied access).

Regarding claims 18-19, 21-22, 24-25 and 27-29:
Claims 18-19, 21-22, 24-25 and 27-29 recite the computer-implemented method which corresponds to the system of claims 1, 4, 6-7, 9-10 and 12-14, respectively, and contains no additional limitations. Therefore claims 18-19, 21-22, 24-25 and 27-29 are rejected by applying the same rationale used to reject claims 1, 4, 6-7, 9-10 and 12-14 above. 

Claims 5, 8, 11, 15, 20, 23, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kurupati (US 9,906,544 B1; hereinafter “Kurupati”), in view of Smolen et al. (US 7,792,791 B2; hereinafter “Smolen”), and further in view of Kavanagh et al. (US 2004/0128243 A1: hereinafter, “Kavanagh”) and Davida (US2011/0302420 A1: hereinafter “Davida”).

Regarding claim 5:
Kurupati in view of Smolen and Kavanagh teaches: 
The system of claim 3.
Kurupati in view of Smolen and Kavanagh is silent about: 
wherein: the metadata further includes biometric data of the producer, including one or more of fingerprint and facial characteristics of the producer in digital format.
Davida, in the same field of endeavor, teaches:
(para. [0003]: The present invention is related to the field of identification (authorization), and more specifically to the identification (authorization) of users/objects, and sets of users/objects through pattern recognition and identification. … Patterns derived from physical features (such as fingerprints or iris patterns or facial scan patterns) or emissions (such as voices) of the human body are referred to herein as “biometrics”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurupati in view of Smolen and Kavanagh’s system by enhancing Kurupati in view of Smolen and Kavanagh’s behavioral data to include biometrics such as fingerprints or facial scan patterns, as taught by Davida, in order to improve system security. 
In this regard, Kurupati describes that … other events may be collected (Kurupati, col. 7, l. 5), and Davida describes that in developing secure applications and systems … has led to an increased interest in methods for secure and accurate identification of individuals as well as machines and objects. Some of these systems of identification use measurable biological features, called “biometrics,” which can be readily measured at the point of application (Davida, para. [0128]). 
Thus, the motivation is to collect biometric data of the human body for secure and accurate identification of individuals as well as machines and objects (Davida, para. [0128]) and thereby preventing unauthorized users or bot/attacker from gaining control or access to the system (Kurupati, col. 1, ll. 21-22). 

Regarding claim 8:
Kurupati in view of Smolen and Kavanagh teaches: 
The system of claim 1.
Kurupati in view of Smolen and Kavanagh is silent about: 
the digital asset human interaction monitoring engine is configured to capture one or more of images, videos, voice traces, and biometric data of the producer to verify that the first person is working to create the digital asset via a camera associated with the first endpoint/host device.
Davida teaches:
the digital asset human interaction monitoring engine is configured to capture one or more of images, videos, voice traces, and biometric data of the producer to verify that the first person is working to create the digital asset via a camera associated with the first host. (para. [0024]: A camera component of a smart phone 16 or tablet computer 12 is used as a biometric scanner and/or biometric reader; para. [0155]: Some examples are … fingerprints … voice … facial; para. [0132]: Our working example … acquires a digital or video image[s] of the eye[s]; (para. [0003]: The present invention is related to the field of identification (authorization), and more specifically to the identification (authorization) of users/objects, and sets of users/objects through pattern recognition and identification. … Patterns derived from physical features (such as fingerprints or iris patterns or facial scan patterns) or emissions (such as voices) of the human body are referred to herein as “biometrics”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurupati in view of Smolen and Kavanagh’s system by enhancing Kurupati in view of Smolen and Kavanagh’s system to capture video image, voice and biometrics using a camera component, as taught by Davida, in order to improve system security. 
In this regard, Kurupati describes that … other events may be collected (Kurupati, col. 7, l. 5), and Davida describes that in developing secure applications and systems … has led to an increased interest in methods for secure and accurate identification of individuals as well as machines and objects. Some of these systems of identification use measurable biological 
Thus, the motivation is to collect biometric data of the human body for secure and accurate identification of individuals as well as machines and objects (Davida, para. [0128]) and thereby preventing unauthorized users or bot/attacker from gaining control or access to the system (Kurupati, col. 1, ll. 21-22). 

Regarding claim 11:
Kurupati in view of Smolen and Kavanagh teaches: 
The system of claim 1.
Kurupati in view of Smolen and Kavanagh is silent about: 
wherein: the human-originated digital asset verification engine is configured to compare the unpacked metadata against one or more of known communication methods, protocols, and algorithms shared between the producer and the consumer of the digital asset to confirm that the activities used to create the digital asset conform with communication patterns between the producer and the consumer. 
Davida teaches:
wherein: the human-originated digital asset verification engine is configured to compare the unpacked metadata against one or more of known communication methods, protocols, and algorithms shared between the producer and the consumer of the digital asset to confirm that the activities used to create the digital asset conform with communication patterns between the producer and the consumer (see Para. [0077]: As is known in the art, Diffie and Hellman (DH) describe several different group methods for two parties to agree upon a shared secret in such a way that the secret will be unavailable to eavesdroppers; see para. [0083]: As is known in the art, the SSL protocol is a protocol layer which may be placed between a reliable connection oriented network layer protocol (e.g. TCP/IP) and the application protocol layer (e.g. HTTP). SSL provides for secure communication between a source and destination by allowing mutual authentication, the use of digital signatures for integrity, and encryption for privacy. --- That is, Davida teaches that the communication protocol between a source and destination are arranged by allowing mutual authentication to provide the security necessary to protect information carried over the network). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurupati in view of Smolen and Kavanagh’s system by enhancing Kurupati in view of Smolen and Kavanagh’s system to compare the communication protocol between the client side and the server, as taught by Davida, in order to protect the behavioral data carried over the network. 
The motivation is to protect the behavioral data carried over the network from eavesdropping by unauthorized users or bot/attacker (Davida, para. [0077]). 

Regarding claim 15:
Kurupati in view of Smolen, Kavanagh and Davida teaches: 
The system of claim 8.
Kurupati further teaches: 
wherein: the human-originated digital asset verification engine is configured to verify … from the metadata of the producer by comparing it to either pre-stored or obtained through interactions with the producer in real time to further verify that the digital asset is human-originated (col. 11, ll. 55-59: Those features may be stored to a database 613 to generate a more complete data set. The features may also be sent to stage 612 to compare the features against past features stored in the database 613 to determine if an exact match is found which indicates a replay attack has occurred; col. 8, l. 43: Note that data collection may be a real time. --- It is noted that it is unclear as to what is compared with “the one or more of captured images, videos, voice traces, and biometric data unpacked from the metadata”, so for the sake of examination purpose, it is interpreted as being best understood).
Kurupati in view of Smolen and Kavanagh is silent about: 
… the one or more of captured images, videos, voice traces, and biometric data unpacked from the metadata ….
Davida further teaches:
… the one or more of captured images, videos, voice traces, and biometric data unpacked from the metadata …. (para. [0155]: Some examples are … voice … facial; para. [0132]: Our working example … acquires a digital or video image[s] of the eye[s]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurupati in view of Smolen and Kavanagh’s system by enhancing Kurupati in view of Smolen and Kavanagh’s system to compare and verify the video image, voice or biometrics data with corresponding data stored or obtained from a user, as taught by Davida, in order to improve system security. 
In this regard, Kurupati describes that … other events may be collected (Kurupati, col. 7, l. 5), and Davida describes that in developing secure applications and systems … has led to an increased interest in methods for secure and accurate identification of individuals as well as machines and objects. Some of these systems of identification use measurable biological features, called “biometrics,” which can be readily measured at the point of application (Davida, para. [0128]). 
Thus, the motivation is to collect biometric data of the human body for secure and accurate identification of individuals as well as machines and objects (Davida, para. [0128]) and thereby preventing unauthorized users or bot/attacker from gaining control or access to the system (Kurupati, col. 1, ll. 21-22). 

Regarding claims 20, 23, 26 and 30:
. 

Claims 16-17 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kurupati (US 9,906,544 B1; hereinafter “Kurupati”), in view of Smolen et al. (US 7,792,791 B2; hereinafter “Smolen”), and further in view of Kavanagh et al. (US 2004/0128243 A1: hereinafter, “Kavanagh”) and Payne et al. (US 2012/0240224 A1: hereinafter “Payne”).

Regarding claim 16:
Kurupati in view of Smolen and Kavanagh teaches: 
The system of claim 1.
Kurupati further teaches:
wherein: the human-originated digital asset verification engine is configured to present … only if it determines that the digital asset is generated by a human being (col. 9, ll. 5-6: if the transaction is deemed to be human it is allowed…).
Kurupati in view of Smolen and Kavanagh is silent about:
… to present the digital asset to the consumer of the digital asset only if … 
Payne teaches:
… to present the digital asset to the consumer of the digital asset only if it determines that the digital asset is generated by a human being (para. [0008]: After receiving notification of a user input event from the event-tracking unit, the authorization unit can generate an authorization …; para. [0009]: If such an authorization is identified, then the enforcement unit can allow the email message to be sent…)
 and Kavanagh’s system by enhancing Kurupati in view of Smolen and Kavanagh’s system to send an email message to a recipient only if the transaction is deemed to be human, as taught by Payne, in order to improve system security. 
The motivation is to improve system security by sending the message only when an authorized users control the system. 

Regarding claim 17:
Kurupati in view of Smolen and Kavanagh teaches: 
The system of claim 1.
Kurupati further teaches:
wherein: the human-originated digital asset verification engine is configured to quarantine, reject, or delete … if it determines that the digital asset is machine/software generated (col. 9, ll. 5-6: if the transaction is deemed to be human it is allowed, otherwise it is blocked).
Kurupati in view of Smolen and Kavanagh is silent about:
… to quarantine, reject, or delete the digital asset from the second endpoint/host device… 
Payne teaches:
… to quarantine, reject, or delete the digital asset from the second endpoint/host device … (para. [0008]: After receiving notification of a user input event from the event-tracking unit, the authorization unit can generate an authorization …; para. [0009]: … Otherwise, the enforcement unit can block the email message from being sent).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kurupati in view of Smolen and Kavanagh’s system  and Kavanagh’s system to block an email message from being sent if the transaction is not deemed to be human, as taught by Payne, in order to improve system security. 
The motivation is to improve system security by blocking the message from being sent when unauthorized users control the system. 

Regarding claims 31 and 32:
Claims 31 and 32 recite the computer-implemented method which corresponds to the system of claims 16 and 17, respectively, and contains no additional limitations. Therefore claims 31 and 32 are rejected by applying the same rationale used to reject claims 16 and 17 above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR PATEL can be reached on (571)-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 2491                                                                                                                                                                                                        




/ASHOKKUMAR B PATEL/            Supervisory Patent Examiner, Art Unit 2491